Case 2:09-bk-26198-BR Doc 52-6 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                Exhibit Exhibit 6 - Cover and ROA - BK1 Page 1 of 4




                        RJN - Exhibit 6 - Page 1 of 4
Case 2:09-bk-26198-BR Doc 52-6 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                Exhibit Exhibit 6 - Cover and ROA - BK1 Page 2 of 4




                        RJN - Exhibit 6 - Page 2 of 4
Case 2:09-bk-26198-BR Doc 52-6 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                Exhibit Exhibit 6 - Cover and ROA - BK1 Page 3 of 4




                        RJN - Exhibit 6 - Page 3 of 4
Case 2:09-bk-26198-BR Doc 52-6 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                Exhibit Exhibit 6 - Cover and ROA - BK1 Page 4 of 4




                        RJN - Exhibit 6 - Page 4 of 4
